                                             Case 17-55587-pmb                      Doc 167   Filed 07/29/19 Entered 07/29/19 17:30:16                                      Desc
                                                                                                   Page 1 of 4
                                                                                       Form 1
                                                                                                                                                                                                         Page: 1-1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:     17-55587-PMB                                                                                                                Trustee Name:        (300320) S. Gregory Hays
Case Name:      DN REAL ESTATE SERVICES & ACQUISITI                                                                                       Date Filed (f) or Converted (c): 05/31/2018 (c)
                                                                                                                                          § 341(a) Meeting Date:       07/10/2018
For Period Ending:      06/30/2019                                                                                                        Claims Bar Date: 12/17/2018

                                                     1                                             2                             3                            4                      5                          6

                                            Asset Description                                   Petition/                Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                     Unscheduled           (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                 Values                Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                   and Other Costs)                                                             Remaining Assets

    1       checking Account at Bank of America checking, xxxxxx0521                                    17,964.00                              0.00                                              0.00                        FA
            Administered during the Chapter 11 case.

    2       Account at BB&T checking, xxxxxx4697                                                             0.00                              0.00                                              0.00                        FA
            Administered during the Chapter 11 case.

    3       2996 Briarlake Rd Decatur, GA 30033. Debtor renovated and improved property                450,000.00                              0.00                                              0.00                        FA
            2015-2016. Purchase Price 255K., Fee Simple, Valuation Method: Comparable
            sale
            Administered during the Chapter 11 case.

    4       761 Antoine Street NW Atlanta, GA 30318 Purchased in 2015 for 210K.                        375,000.00                              0.00                                              0.00                        FA
            Renovated and improved 2015-2016., Fee Simple
            Administered during the Chapter 11 case.

    5       2233 Chestnut Hill Circle Decatur, GA 30032 Purchased January 2017 for                      95,000.00                              0.00                                              0.00                        FA
            $86,500. Under renovation as of petition date. Anticipates renovations will be
            completed by mid-April, 2017 Likely to sell for $185K., Fee Simple, Valuation
            Method: Comparable sale
            Administered during the Chapter 11 case.

    6       www.newmansreigroup.com.                                                                         0.00                              0.00                                              0.00                        FA

    7       Suntrust DIP Account # xxx6372 (u)                                                          40,305.89                        40,305.89                                        40,305.89                          FA

    8       Fees Paid to Professionals Absent an Order (u)                                               2,900.00                         2,900.00                                         2,900.00                          FA

    9       Post Petition Transfers (u)                                                                 10,387.93                        10,387.93                                               0.00                10,387.93

    9       Assets               Totals        (Excluding unknown values)                          $991,557.82                          $53,593.82                                       $43,205.89                 $10,387.93



        Major Activities Affecting Case Closing:
                                          The case was originally filed as a Chapter 11 case on 3/28/20017. It was converted to Chapter 7 on May 31, 2018.

                                          The Trustee has taken possession of the funds in the Debtor's bank account. Trustee is investigating Chapter 11 transactions.

        Initial Projected Date Of Final Report (TFR):                       12/31/2019                               Current Projected Date Of Final Report (TFR):                        12/31/2019
                                    Case 17-55587-pmb   Doc 167   Filed 07/29/19 Entered 07/29/19 17:30:16                Desc
                                                                       Page 2 of 4
                                                                    Form 1
                                                                                                                                                 Page: 1-2
                                                Individual Estate Property Record and Report
                                                                 Asset Cases
Case No.:    17-55587-PMB                                                                      Trustee Name:     (300320) S. Gregory Hays
Case Name:     DN REAL ESTATE SERVICES & ACQUISITI                                             Date Filed (f) or Converted (c): 05/31/2018 (c)
                                                                                               § 341(a) Meeting Date:   07/10/2018
For Period Ending:     06/30/2019                                                              Claims Bar Date: 12/17/2018


             07/29/2019                                                         /s/S. Gregory Hays

                Date                                                            S. Gregory Hays
                                              Case 17-55587-pmb             Doc 167           Filed 07/29/19 Entered 07/29/19 17:30:16                             Desc
                                                                                                   Page 3 of 4
                                                                                      Form 2                                                                                                      Page: 2-1
                                                                      Cash Receipts And Disbursements Record
Case No.:                       17-55587-PMB                                                                  Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      DN REAL ESTATE SERVICES & ACQUISITI                                           Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***8297                                                                    Account #:                    ******3900 Checking
For Period Ending:              06/30/2019                                                                    Blanket Bond (per case limit): $30,203,000.00
                                                                                                              Separate Bond (if applicable): N/A

    1            2                                3                                                      4                                               5                        6                    7

  Trans.    Check or                  Paid To / Received From                            Description of Transaction                  Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                        $

 08/01/18     {7}        DN Real Estate Services & Acquisitions LLC       Closed Suntrust DIP Account # xxx6372                      1290-010                 40,305.89                                    40,305.89

 08/06/18     {8}        Smith and Shin LLC                               Return of Chapter 11 Fees                                  1290-000                  2,900.00                                    43,205.89

 08/31/18                Rabobank, N.A.                                   Bank and Technology Services Fees                          2600-000                                          59.23               43,146.66

 09/28/18                Rabobank, N.A.                                   Bank and Technology Services Fees                          2600-000                                          33.09               43,113.57

 10/31/18                Rabobank, N.A.                                   Bank and Technology Services Fees                          2600-000                                          38.97               43,074.60

                                                                            COLUMN TOTALS                                                                     43,205.89                131.29              $43,074.60
                                                                                    Less: Bank Transfers/CDs                                                       0.00                  0.00
                                                                            Subtotal                                                                          43,205.89                131.29
                 true                                                               Less: Payments to Debtors                                                                            0.00

                                                                            NET Receipts / Disbursements                                                     $43,205.89               $131.29




                                                                                                                                                                                                       false

{ } Asset Reference(s)                                                                                                                                                    ! - transaction has not been cleared
                                        Case 17-55587-pmb        Doc 167       Filed 07/29/19 Entered 07/29/19 17:30:16                    Desc
                                                                                    Page 4 of 4
                                                                        Form 2
                                                                                                                                                            Page: 2-2
                                                        Cash Receipts And Disbursements Record
Case No.:                  17-55587-PMB                                                Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 DN REAL ESTATE SERVICES & ACQUISITI                         Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***8297                                                  Account #:                    ******3900 Checking
For Period Ending:         06/30/2019                                                  Blanket Bond (per case limit): $30,203,000.00
                                                                                       Separate Bond (if applicable): N/A


                                        Net Receipts:             $43,205.89
                           Plus Gross Adjustments:                     $0.00
                         Less Payments to Debtor:                      $0.00
                 Less Other Noncompensable Items:                      $0.00

                                          Net Estate:             $43,205.89




                                                                   TOTAL - ALL ACCOUNTS                    NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                                   ******3900 Checking                            $43,205.89              $131.29       $43,074.60

                                                                                                                    $43,205.89                    $131.29     $43,074.60
